                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    JUAN REYES, JR.                                         CIVIL ACTION

    VERSUS                                                    NO. 17-17739

    TIDEWATER INC. AND                                    SECTION “R” (5)
    TIDEWATER MARINE, LLC


                            ORDER AND REASONS

       Before the Court is defendants’ partial motion to dismiss plaintiff’s

retaliation claims.1 Because the Court finds that plaintiff failed to exhaust

his administrative remedies for his retaliation claims before filing suit in

federal court, it grants the motion.



I.     BACKGROUND

       This case arises out of claims of age and disability discrimination in

employment and unlawful retaliation. 2 Plaintiff Juan Reyes, Jr. alleges that

he worked for Defendants Tidewater, Inc. and Tidewater Marine, LLC as a

maritime engineer.3 In January 2013, defendants allegedly required plaintiff

to undergo a physical examination.4 According to the amended complaint,


1      R. Doc. 26.
2      R. Doc. 25.
3      Id. at 3 ¶¶ 18-19.
4      Id. ¶ 21.
the examining physician cleared plaintiff to work but stated that he could not

take prescription pain medication while working offshore. 5 Plaintiff asserts

that he was willing to comply with this condition. 6 Plaintiff further alleges

that he provided defendants with notes from his treating physicians stating

that he was no longer being prescribed pain medication.7 But defendants

allegedly refused to permit plaintiff to return to work under any terms. 8

      Plaintiff was born in 1955.9 He alleges that defendants permitted

engineers under the age of 40 to continue working despite medical problems

that were as or more severe than his condition. 10 On November 1, 2013,

plaintiff filed a charge of age and disability discrimination with the Equal

Employment Opportunity Commission (EEOC). 11 According to the amended

complaint, plaintiff called the Tidewater Marine personnel department in

March 2014 to inquire about returning to work, and he was told that he could

not return to work because he had filed an EEOC charge. 12 This decision was

allegedly made at Tidewater, Inc.’s New Orleans headquarters.13 On March


5     Id. ¶ 22.
6     Id. ¶ 24.
7     Id. ¶ 26.
8     Id. ¶ 27.
9     Id. at 1 ¶ 2.
10    Id. at 3-4 ¶ 28.
11    Id. at 2 ¶ 10; R. Doc. 10-2 at 4.
12    R. Doc. 25 at 4 ¶ 30.
13    Id.
                                          2
26, 2014, plaintiff mailed a handwritten letter to Madeline Bealer of the

EEOC, mentioning what Tidewater had told him earlier that month. 14 The

EEOC issued plaintiff a notice of his right to sue on September 29, 2017. 15

      On December 22, 2017, plaintiff filed a complaint alleging employment

discrimination in violation of the Americans with Disabilities Act (ADA) and

the Age Discrimination in Employment Act (ADEA). 16 The complaint alleged

that defendants refused to allow plaintiff to return to work and later

terminated his employment because of his age and perceived disability.17

Plaintiff further alleged unlawful retaliation under the ADA and the ADEA.18

On April 12, 2018, the Court granted defendants’ partial motion to dismiss

plaintiff’s retaliation claims, on the ground that plaintiff failed to allege that

he exhausted his administrative remedies. 19 The Court also granted plaintiff

leave to amend his complaint. 20 Plaintiff filed his amended complaint on

May 3, 2018.21 The only substantive change from the original complaint is

plaintiff’s inclusion of the March 26, 2014 letter to the EEOC explaining




14    Id. ¶ 31.
15    R. Doc. 25 at 2 ¶ 14.
16    R. Doc. 1.
17    Id. at 4 ¶ 32, 5 ¶¶ 46-47.
18    Id. at 5 ¶ 39, 6 ¶ 52.
19    R. Doc. 22 at 4-7.
20    Id. at 7-8.
21    R. Doc. 25.
                                        3
plaintiff’s conversation with a member of the Tidewater Marine personnel

department. 22   Defendant moves again to dismiss plaintiff’s retaliation

claims under Federal Rule of Civil Procedure 12(b)(6). 23



II.   LEGAL STANDARD

      To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible when the plaintiff pleads facts that allow the court to “draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. A court must accept all well-pleaded facts as true and must draw

all reasonable inferences in favor of the plaintiff. See Lormand v. US

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the plaintiff’s claim is true. Iqbal, 556 U.S. at 678. It need

not contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id.




22    See id. at 2 ¶ 11; 4 ¶¶ 31-32.
23    R. Doc. 26.
                                       4
In other words, the face of the complaint must contain enough factual matter

to raise a reasonable expectation that discovery will reveal relevant evidence

of each element of the plaintiff’s claim. Lormand, 565 F.3d at 257. The claim

must be dismissed if there are insufficient factual allegations to raise a right

to relief above the speculative level, Twombly, 550 U.S. at 555, or if it is

apparent from the face of the complaint that there is an insuperable bar to

relief, Jones v. Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      A.    Plaintiff Did Not Exhaust His Administrative Remedies
            For His Retaliation Claims
      Defendants assert that plaintiff’s retaliation claims must be dismissed

because he failed to exhaust his administrative remedies. 24             Before

proceeding with a civil action under the ADA or the ADEA, a plaintiff must

timely file an administrative charge with the EEOC. See Patton v. Jacobs

Eng’g Grp., Inc., 874 F.3d 437, 443 (5th Cir. 2017); Clark v. Resistoflex Co.,

854 F.2d 762, 765 (5th Cir. 1988). The amount of time that a plaintiff has to

file a charge with the EEOC depends on whether the unlawful practice

occurred in a “nondeferral” state or a “deferral” state. Clark, 854 F.2d at 765.




24    R. Doc. 26.
                                       5
Louisiana is a deferral state for purposes of the ADA and the ADEA, and

plaintiff was thus required to file his charge within 300 days of the alleged

unlawful employment act. See Patton, 874 F.3d at 443; Walton-Lentz v.

Innophos, Inc., 476 F. App’x 566, 570 (5th Cir. 2012); Conner v. La. Dep’t of

Health and Hosps., 247 F. App’x 480, 481 (5th Cir. 2007) (citing La. R.S.

51:2231 et seq.).     Defendants assert that plaintiff did not file an

administrative charge with the EEOC for his retaliation claims within this

time period.25

      The critical question before the Court is whether plaintiff’s letter to

Madeline Bealer at the EEOC on March 26, 2014 constituted a charge that

exhausted his retaliation claims. The letter states in pertinent part:

      I received a letter from Tidewater on 3-14-14, which I copied for
      you on 3-18-14, I called Tidewater about returning to work.
      JoAnn Falcon Singer[’s] reply was my returning, getting release
      by their doctor was out of their hands due to my complaint to
      EEOC. Told me to gather my thoughts on paper and send to
      Mary Torrens, Tidewater, New Orleans, LA. 26




25    R. Doc. 26-1.
26    R. Doc. 26-2 at 1. The Court may consider the entirety of plaintiff’s
March 2014 letter without converting defendants’ motion into a motion for
summary judgment because defendants attached the letter to their motion,
plaintiff refers to the letter in his amended complaint, and the document is
central to plaintiff’s claims. Causey v. Sewell Cadillac-Chevrolet, Inc., 394
F.3d 285, 288 (5th Cir. 2004); R. Doc. 29 at 2.
                                        6
      For plaintiff’s letter to be deemed a charge, it must (1) comply with

EEOC regulations and (2) “be reasonably construed as a request for the

agency to take remedial action to protect the employee’s rights or otherwise

settle a dispute between the employer and the employee.” Fed. Express

Corp. v. Holowecki, 552 U.S. 389, 402 (2008). The filer’s state of mind when

drafting the document is not the determinative question; rather, the court

must examine the document “from the standpoint of an objective observer

to determine whether, by a reasonable construction of its terms, the filer

requests the agency to activate its machinery and remedial processes.” Id.

The Holowecki decision permits “a wide range of documents” to be classified

as charges. Id. The standard is consistent with the statutory purpose of the

ADA and ADEA, which “set[] up a ‘remedial scheme in which laypersons,

rather than lawyers, are expected to initiate the process[es].’” Id. at 402-03

(quoting EEOC v. Commercial Prods. Co., 486 U.S. 107, 124 (1988)). A

charge can thus be “a form, easy to complete, or an informal document, easy

to draft.” Id. at 403.

      The Court now determines whether plaintiff’s letter constitutes a

charge exhausting his retaliation claims brought under the ADA (Count Two)

and ADEA (Count Four).




                                      7
          i.      Count Two – Retaliation Under the ADA

      The EEOC regulations pertaining to claims brought under the ADA

require that administrative charges be “in writing and signed and . . .

verified.” 29 C.F.R. § 1601.9 (emphasis added). Plaintiff’s letter does not

contain a sworn verification, and thus does not comply with the EEOC

regulations and cannot constitute a charge under the ADA.27 See Patton, 874

F.3d at 443 (finding that an unverified intake questionnaire submitted

alongside a formal charge did not constitute a charge under the ADA);

Holowecki, 552 U.S. at 402. Plaintiff’s retaliation claim under the ADA

therefore must be dismissed.

         ii.      Count Four – Retaliation Under the ADEA

      Unlike the ADA, regulations for the ADEA do not require

administrative charges to be verified. 29 C.F.R. §§ 1626.6, 1626.8. Instead,

the EEOC’s regulations simply require that the filing name “the prospective

respondent and . . . generally allege the discriminatory act(s).” 29 C.F.R. §§

1626.6, 1626.8(b); see also Holowecki, 552 U.S. at 402. Plaintiff sufficiently

named the prospective respondent in his letter. 28 The relevant questions are

therefore (1) whether plaintiff’s letter includes an allegation that defendants




27    See R. Doc. 26-2.
28    Id. at 1.
                                      8
retaliated against him for his discrimination charge filed with the EEOC, and

(2) whether the letter satisfies the requirement in Holowecki that it can be

“reasonably construed as a request for the agency to take remedial action.”

Holowecki, 552 U.S. at 402.

      The Court finds that plaintiff’s March 2014 letter is legally insufficient

to satisfy the standard for administrative exhaustion set forth in Holowecki.

This question turns on plaintiff’s statement in the letter that a Tidewater

employee told him that “getting release by [Tidewater’s] doctor was out of

their hands due to [plaintiff’s] complaint to [the] EEOC.”29 To the extent this

lone statement constitutes an allegation that defendants retaliated against

plaintiff for his discrimination charge, it cannot by itself be reasonably

construed as a request for the EEOC to take remedial action. Nowhere in the

letter does plaintiff state or imply that he would like the EEOC to investigate

whether Tidewater was retaliating against him. Cf. Holowecki, 552 U.S. at

405 (plaintiff’s request that the EEOC “force Federal Express to end their age

discrimination plan” constitutes a request for remedial action); Becerra v.

Ms. Ellie’s Kitchen, No. 11-1833, 2012 WL 5363793, at *4 (E.D. La. Oct. 31,

2012) (construing an intake questionnaire as a request for remedial action

when the plaintiff checked the box that explicitly authorized the EEOC to


29    Id. at 1.
                                       9
“look into the discrimination” described in the questionnaire); see also

Featherston v. District of Columbia, 910 F. Supp. 2d 1, 6 (D.D.C. 2012) (an

intake questionnaire that simply “provide[s] information about the alleged

discrimination . . . suffered and nothing more” does not constitute a charge

under the Holowecki standard).

      Holowecki notes that the discriminatory or retaliatory acts recounted

in a document may be “so clear or pervasive that the agency could infer from

the allegations themselves that action is requested and required.”

Holowecki, 552 U.S. at 405. But the alleged retaliatory act described in

plaintiff’s letter is neither clear nor pervasive. Instead, the letter is largely a

reiteration of his previous discrimination claims. 30 Then in one sentence

plaintiff alludes to a single vague comment by a Tidewater employee that

plaintiff now construes as Tidewater retaliating against him for his

discrimination charge.31     When viewing the letter as a whole, this one

sentence cannot be reasonably construed as a request for the EEOC to

“activate its machinery and remedial processes” to investigate a retaliation

claim. Holowecki, 552 U.S. at 402.


30   See id. at 1-2 (“I felt I was discriminated because I’ve worked with
younger engineers with back surgeries complaining about heavy lift work at
Tidewater.”); id. at 2 (“All this has occurred due to the company physical in
January 2013.”).
31   Id. at 1.
                                       10
      Because plaintiff’s letter does not satisfy the standard set forth in

Holowecki, plaintiff has not exhausted his retaliation claim under the ADEA,

and that claim must also be dismissed.

      B.     Gupta Exception

      Plaintiff also renews his argument that he was not required to amend

or refile his EEOC charge to add retaliation claims because the retaliation

grew out of his initial charge.32 Plaintiff relies on the Fifth Circuit’s decision

in Gupta v. E. Tex. State Univ., 654 F.2d 411 (5th Cir. 1981). The Gupta Court

held that “it is unnecessary for a plaintiff to exhaust administrative remedies

prior to urging a retaliation claim growing out of an earlier charge.” Id. at

414. The Fifth Circuit reasoned that “[i]t is the nature of retaliation claims

that they arise after the filing of the EEOC charge.” Id.

      But as the Court explained in its Order on defendants’ first partial

motion to dismiss, the Fifth Circuit has held that the Gupta exception does

not apply when a plaintiff alleges that the same adverse employment action

was the result of both discrimination and retaliation. 33 Simmons-Myers v.

Caesars Entm’t Corp., 515 F. App’x 269, 273-74 (5th Cir. 2013); Sapp v.

Potter, 413 F. App’x 750, 752-53 (5th Cir. 2011); see also Phipps v. Hous.




32    R. Doc. 29 at 4.
33    See R. Doc. 22 at 6.
                                       11
Auth. of New Orleans, No. 15-3296, 2016 WL 164916, at *4 (E.D. La. 2016).

Here, plaintiff’s discrimination and retaliation allegations are identical.

Plaintiff alleges that “[d]efendants refused to allow [him] to return to work,

and later terminated his employment,” both because they “believed that he

was disabled” and “because he had filed an EEOC charge.”34             Because

plaintiff asserts claims of discrimination and retaliation arising out of the

same adverse employment actions, his claims do not fall within the Gupta

exception.

      C.     Dismissal Without Prejudice

      Defendants ask the Court to dismiss plaintiff’s claims with prejudice

because plaintiff has already had one opportunity to amend his complaint. 35

But the “administrative exhaustion requirement is not a jurisdictional

requirement;” rather, it is a “precondition to filing suit, subject to waiver or

estoppel defenses.” Stroy v. Gibson, 896 F.3d 693, 698 (5th Cir. 2018).

Accordingly, the Fifth Circuit has instructed district courts that when

dismissing a claim for failure to exhaust under Federal Rule of Civil

Procedure 12(b)(6), the dismissal should be without prejudice so that




34    R. Doc. 25 at 4 ¶ 36, 5 ¶ 43, 6 ¶¶ 51, 57.
35    R. Doc. 26-1 at 12-13.
                                       12
plaintiff may refile his complaint after he has exhausted his administrative

remedies. Id. at 698 n.2.



IV.   CONCLUSION

      For the foregoing reasons, defendants’ partial motion to dismiss is

GRANTED. Plaintiff’s retaliation claims under the ADA and the ADEA are

DISMISSED WITHOUT PREJUDICE.



        New Orleans, Louisiana, this _____
                                      2nd day of October, 2018.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    13
